This is an action upon a promissory note, and at the conclusion of the trial judgment was entered for the plaintiff. Defendants made no defense to the merits of the action, but objected on the ground that the plaintiff had failed to comply with 68 O. S. 1941 § 1515, relating to the payment of intangible personal property tax. The record negatives the contention that such tax was not paid.
A motion to dismiss has been filed for the reason that the appeal is frivolous and taken for delay only. A response has been filed. From an examination of the motion, the response thereto, brief of plaintiff in error and the transcript, we are of the opinion that the appeal should be dismissed under the rule announced in Humphreys v. Liberty National Bank,180 Okla. 44, 67 P.2d 790; Smith v. Graham Brown Shoe Co.,179 Okla. 559, 67 P.2d 448; Smith v. Aronoff, 179 Okla. 560,67 P.2d 447.
The appeal is dismissed.
RILEY, OSBORN, BAYLESS, GIBSON, HURST, and ARNOLD, JJ., concur. DAVISON, J., not participating. WELCH, C. J., and CORN, V. C. J., absent.